Certiorari, 301 U. S. 679, to the Court of Appeals for the District of Columbia.

Per Curiam:

The motion of the petitioners to reverse the judgment and remand the cause to the United States District Court for the District of Columbia, with instructions to dismiss the bill, is granted, and the judgment of the Court of Appeals is reversed, and the cause remanded to the District Court with instructions to dismiss the bill of complaint upon the ground that the cause is moot. Brownlow v. Schwartz, 261 U. S. 216, 217, 218; Alejandrino v. Quezon, 271 U. S. 528, 535, 536; Bracken v. Securities & Exchange Comm’n, 299 U. S. 504.